Case 13-29534        Doc 86     Filed 04/16/19     Entered 04/16/19 11:55:28          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-29534
         Michelle K Surin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/24/2013.

         2) The plan was confirmed on 06/13/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/27/2015.

         5) The case was completed on 01/31/2019.

         6) Number of months from filing to last payment: 66.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,000.00.

         10) Amount of unsecured claims discharged without payment: $54,990.50.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-29534       Doc 86     Filed 04/16/19    Entered 04/16/19 11:55:28                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $23,940.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $23,940.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,500.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,142.04
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,642.04

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC            Unsecured            NA         569.84           569.84          82.43       0.00
 COMENITY BANK                 Unsecured            NA          85.48            85.48          12.36       0.00
 COMENITY BANK                 Unsecured            NA         958.55           958.55        138.66        0.00
 COMENITY BANK                 Unsecured          96.00         96.13            96.13          13.91       0.00
 COMENITY BANK                 Unsecured          13.00        766.33           766.33        110.85        0.00
 COMMERCE BANK NA              Unsecured      2,089.00       2,194.20         2,194.20        317.39        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured            NA       1,044.00         1,044.00        151.02        0.00
 DISCOVER BANK                 Unsecured            NA         289.67           289.67          41.90       0.00
 DISCOVER PERSONAL LOANS       Unsecured      8,543.00       8,590.62         8,590.62      1,242.64        0.00
 FORD MOTOR CREDIT CO          Secured             0.00          0.00             0.00           0.00       0.00
 LVNV FUNDING                  Unsecured         165.00        816.06           816.06        118.04        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      7,794.00       7,661.45         7,661.45      1,108.24        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,153.00       3,279.08         3,279.08        474.32        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         475.00        417.74           417.74          60.43       0.00
 QUANTUM3 GROUP                Unsecured      3,282.00       3,362.83         3,362.83        486.44        0.00
 REGIONS BANK CONSUMER COLLEC Unsecured      29,416.00     29,416.00        29,416.00       4,255.06        0.00
 REGIONS BANK CONSUMER COLLEC Secured        10,000.00     10,000.00        10,000.00      10,000.00     684.27
 ALPHA MED                     Unsecured         538.00           NA               NA            0.00       0.00
 BILL ME LATER                 Unsecured         814.06           NA               NA            0.00       0.00
 OREILLY PHYSICIAN CONSULTANTS Unsecured         628.00           NA               NA            0.00       0.00
 PALOS ANESTHESIA ASSOC        Unsecured         972.30           NA               NA            0.00       0.00
 PALOS DIAGNOSTICS             Unsecured         218.00           NA               NA            0.00       0.00
 RADIOLOGY & NUCLEAR CONSULTA Unsecured           81.00           NA               NA            0.00       0.00
 RUSH UNIVERSITY MEDICAL CENTE Unsecured          82.85           NA               NA            0.00       0.00
 SALVINO PLASTIC SURGERY       Unsecured         225.00           NA               NA            0.00       0.00
 SCR LABORATORY PHYSICIANS     Unsecured          39.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-29534       Doc 86      Filed 04/16/19    Entered 04/16/19 11:55:28                Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal        Int.
 Name                               Class   Scheduled      Asserted      Allowed         Paid           Paid
 WFNNB                          Unsecured         458.00           NA           NA             0.00         0.00
 SPECIALIZED LOAN SERVICING LLC Secured        2,205.02           0.00         0.00            0.00         0.00
 SPECIALIZED LOAN SERVICING LLC Secured             0.00          0.00         0.00            0.00         0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                $10,000.00         $10,000.00                  $684.27
       Mortgage Arrearage                                   $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                              $0.00              $0.00                    $0.00
       All Other Secured                                    $0.00              $0.00                    $0.00
 TOTAL SECURED:                                        $10,000.00         $10,000.00                  $684.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00                $0.00
        Domestic Support Ongoing                             $0.00                 $0.00                $0.00
        All Other Priority                                   $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $59,547.98           $8,613.69                   $0.00


 Disbursements:

        Expenses of Administration                           $4,642.04
        Disbursements to Creditors                          $19,297.96

 TOTAL DISBURSEMENTS :                                                                       $23,940.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-29534        Doc 86      Filed 04/16/19     Entered 04/16/19 11:55:28            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
